Name: Commission Regulation (EEC) No 925/85 of 9 April 1985 opening a standing invitation to tender for the export of 60 000 tonnes of common wheat held by the Danish intervention agency
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 10 . 4. 85 Official Journal of the European Communities No L 100/9 COMMISSION REGULATION (EEC) No 925/85 of 9 April 1985 opening a standing invitation to tender for the export of 60 000 tonnes of common wheat held by the Danish intervention agency THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 1018/84 (2), and in particular Article 7 (5) thereof, Whereas Article 3 of Council Regulation (EEC) No 2738/75 of 29 October 1975 laying down general rules for intervention on the market in cereals (3) provides that cereals held by the intervention agencies shall be disposed of by invitation to tender ; Whereas Commission Regulation (EEC) No 1 836/82 (4) lays down the procedure and conditions for the disposal of cereals held by intervention agencies ; Whereas on 6 March 1985 Denmark notified the Commission that it wished to put up for sale for export to third countries 60 000 tonnes of common wheat held by its intervention agency ; whereas it is possible to accede to that request ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, Article 2 1 . The invitation to tender shall cover a maximum of 60 000 tonnes of common wheat to be exported to all third countries . 2. The regions in which the 60 000 tonnes of common wheat are stored are stated in Annex I to this Regulation . Article 3 The export licences shall be valid from their date of issue, within the meaning of Article 9 of Regulation (EEC) No 1836/82, until the end of the second month following. Article 4 1 . The time limit for submission of tenders under the first partial invitation to tender shall expire on 24 April 1985 at 1 p.m. (Brussels time). 2 . The time limit for submission of tenders under the subsequent partial invitations to tender shall expire each' Wednesday at 1 p.m. (Brussels time). 3 . The last partial invitation to tender shall expire on 26 June 1985. 4. The tenders shall be lodged with the Danish intervention agency. Article 5 1 . The Danish intervention agency shall notify the Commission of the tenders received not later than two hours after expiry of the time limit for the submission thereof. Notification shall be given as specified in the table in Annex II to this Regulation . 2. It will keep an extra sample of each lot to be available for the Commission which will be taken and sealed in the presence of the successful tenderer or his representative . Article 6 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. HAS ADOPTED THIS REGULATION : Article 1 The Danish intervention agency may, on the condi ­ tions laid down in Regulation (EEC) No 1836/82, open a standing invitation to tender for the export of 60 000 tonnes of common wheat held by it. (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 107, 19 . 4. 1984, p. 1 . (3) OJ No L 281 , 1 . 11 . 1975, p. 49 . (4) OJ No L 202, 9 . 7 . 1982, p. 23 . No L 100/ 10 Official Journal of the European Communities 10 . 4. 85 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 April 1985. For the Commission Frans ANDRIESSEN Vice-President ANNEX I (tonnes) Place of storage Quantity Jutland 31 000 Funen 12000 Lolland/Falster 17 000 ANNEX II Standing invitation to tender for the export of 60 000 tonnes of common wheat held by the Danish intervention agency (Regulation (EEC) No 925/85) 1 2 3 4 5 6 7 Tender No Consignment No Quantity (tonnes) Offer price (ECU/tonne) Price increases ( + ) or reductions ( ) (ECU/tonne) Commercial costs (ECU/tonne) Destination 1 2 3 etc.